       3:21-cv-01941-JD           Date Filed 08/04/21     Entry Number 16         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

Terron Gerhard Dizzley,                        )            Case No.: 3:21-cv-01941-JD-JDA
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
Jeanette W. McBride, Robert E. Hood,           )
                                               )
                         Defendants.           )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Jacquelyn D. Austin (“Report and Recommendation” or “Report”), made in accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina. 1

Plaintiff Terron Gerhard Dizzley (“Dizzley” or “Plaintiff”), proceeding pro se, brings this civil

action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights and seeks to

proceed in forma pauperis under 28 U.S.C. § 1915. Plaintiff is a prisoner in the custody of the

South Carolina Department of Corrections (“SCDC”).

       Dizzley filed a Complaint against Defendants Jeanette W. McBride (“McBride”) and

Robert E. Hood (“Judge Hood”) (collectively “Defendants”) alleging violations of his First, Fifth,

Eighth, and Fourteenth Amendment rights as well as certain federal statutes. (DE 1, p. 4.) Plaintiff

contends that McBride, the Richland County Clerk of Court, denied him access to the courts and

engaged in a conspiracy to commit false imprisonment, kidnapping, obstruction of justice, and


1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The Court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The Court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
       3:21-cv-01941-JD         Date Filed 08/04/21        Entry Number 16         Page 2 of 3




fraud on the court. Plaintiff also contends that Judge Hood, the Chief Administrative Judge, failed

to investigate facts related to Plaintiff’s criminal case and engaged in a conspiracy to commit false

imprisonment, kidnapping, and willful blindness. (DE 1, p. 13.) Plaintiff seeks money damages

totaling $600,000. (DE 1, p. 6.)

        On July 2, 2021, the Magistrate Judge issued the Report recommending that Plaintiff’s

Motion to Proceed in forma pauperis be denied and that the Complaint be dismissed unless Plaintiff

timely pays the full filing fee because Plaintiff is subject to the three-strikes rule of the Prison

Litigation Reform Act of 1996, Pub. L. No. 104–134, 110 Stat. 1321–71 (1996). The Report also

recommends dismissal because Dizzley’s claims do not satisfy the 28 U.S.C. § 1915(g) standard

of “imminent danger of serious physical injury” exception. (DE 10.)

        The Plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation and incorporates it herein.

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Proceed in forma pauperis

(DE 3) is denied. Plaintiff shall have twenty-one (21) days from the date of this Order to pay the

filing fee of four hundred two dollars ($402), and the Clerk of Court shall withhold entry of

judgment until such time for payment expires.




                                                   2
        3:21-cv-01941-JD        Date Filed 08/04/21       Entry Number 16         Page 3 of 3




        IT IS FURTHER ORDERED that if Plaintiff fails to pay the filing fee within the

specified time period, the Complaint shall be dismissed without prejudice pursuant to 28 U.S.C. §

1915(g), and the Clerk of Court shall enter the required final judgment at the close of the twenty-

one-day period permitted for payment of the filing fee. All other pending motions (DE 14) are

moot.

        AND IT IS SO ORDERED.




Greenville, South Carolina
August 4, 2021




                               NOTICE OF RIGHT TO APPEAL

        Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   3
